Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "said support beams" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claim 16 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a shopping bag cart assembly comprising: a base having a front end and a rear end, said base comprising: a pair of longitudinal members each having a first end, a second end, a bottom side and a top side, and an interior face wherein said interior faces of said longitudinal members face each other, said first ends corresponding to said rear end; a plurality of cross members each being attached to and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Claims 5, 6, 9 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroening (2015/0028616).
Consider Claim 1, Kroening discloses a shopping bag cart assembly comprising: a base having a front end (28a) and a rear end (28b); a plurality of wheels (24) being rotatably coupled to and extending downwardly from said base; a first end frame (222f) being removably attached to and extending upwardly from said rear end of said base, a second end frame (222f) being removably attached to and extending upwardly from said front end of said base; a hanger shelf (76a) being removably attached to and extending between said first and second end frames, said hanger shelf being positioned adjacent 
Consider Claim 7, Kroening discloses all the features of the claimed invention, as described above, and further discloses wherein said bag hanging mounts (78) being spaced from each other and extending upwardly from a corresponding one of said support beams (76a), each of said bag hanging mounts including a pair of legs (82) and central member (mount) being attached to and extending between said legs, each of said central members having a top surface having convexly arcuate shape.
Consider Claim 8, Kroening discloses all the features of the claimed invention, as described above, and further discloses a push handle (81) being attached to said first end frame (222f).
Consider Claim 10, Kroening discloses all the features of the claimed invention, as described above, and further discloses a transport handle (316) being attached to said second end frame, said transport handle extending laterally away from said second end frame.
Consider Claim 11, Kroening discloses all the features of the claimed invention, as described above, and further discloses a middle shelf (76) being removably attached to and extending between said first and second end frames, said middle shelf being vertically disposed between said base and said hanger shelf.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroening (2015/0028616) in view of Gorman (2017/0361858).
Consider Claim 2, Kroening discloses all the features of the claimed invention, as described above, and further discloses wherein said base comprises: a pair of longitudinal members (30a, 30b) each having a first end, a second end, a bottom side and a top side, and an interior face wherein said interior faces of said longitudinal members face each other, said first ends corresponding to said rear end; a plurality of cross members (34) each being attached to and extending between said interior faces of said longitudinal members, one of said cross members being positioned adjacent to said first ends and one of said cross members being positioned adjacent to said second ends; but does not disclose a plurality of planks being attached to and extending between said longitudinal members, each of said planks being attached to said bottom sides of said longitudinal members.
Gorman discloses a plurality of planks (See Fig. 4) being attached to and extending between said longitudinal members (312), each of said planks being attached to said bottom sides (412) of said longitudinal members (312).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kroening by further comprising planks as disclosed by Gorman in order to improve forklift loading.
Consider Claim 3, Kroening, as modified, discloses all the features of the claimed invention, as described above, but does not disclose wherein said planks are spaced from each other a distance of between 0.5 inches and 3.0 inches, however, it would .
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroening (2015/0028616) in view of Zhuang (2008/0217503).
Consider Claim 4, Kroening discloses all the features of the claimed invention, as described above, but does not disclose wherein said first and second end frames each comprise: a pair of vertical members each having a height between 3.0 and 6.0 feet; a plurality of cross-beams extending between and being attached to said vertical members, said cross-beams including a bottom cross-beam, a middle cross-beam and a top cross-beam; and said top cross-beam having a pair of spaced receivers extending therein.
Zhuang discloses wherein said first (130) and second (140) end frames each comprise: a pair (132, 134, 142, 144) of vertical members each having a height between 3.0 and 6.0 feet; a plurality of cross-beams (136, 137, 146, 147) extending between and being attached to said vertical members, said cross-beams including a bottom cross-beam (137), a middle cross-beam (147) and a top cross-beam (136, 146); and said top cross-beam having a pair (600) of spaced receivers extending therein.  Although Zhuang does not specifically disclose each of the vertical members having a height between 3.0 and 6.0 feet, it would have been an obvious matter of design choice to provide a height between 3.0 and 6.0 feet, since such a modification would have 
Consider Claim 12, Kroening, as modified, discloses all the features of the claimed invention, as described above, and further discloses a middle shelf (76) being removably attached to and extending between said first and second end frames, said middle shelf being vertically disposed between said base and said hanger shelf.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroening (2015/0028616) in view of Lin (2011/0180501).
Consider Claim 14, Kroening discloses all the features of the claimed invention, as described above, and further discloses a plurality of support braces (254) being removably attached to and extending between one of said first and second end frames (222f) and said base, but does not disclose wherein said first end frame has two of said support braces attached thereto and said second end frame has two of said support braces attached thereto.
Lin discloses wherein said first end frame (2) has two of said support braces (31) attached thereto and said second end frame (2) has two of said support braces (31) attached thereto.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kroening by providing two support braces on each frame as disclosed by Lin in order to improve the strength of the frame.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroening (2015/0028616) in view of York (2008/0235871).
Consider Claim 15, Kroening discloses all the features of the claimed invention, as described above, but does not disclose a plurality of storage straps configured to secure each of said first end frame, said second end frame, and said middle shelf together when each is removed from said base.
York discloses a plurality of storage straps (40) configured to secure the components of the cart when each is removed from said base (Para 0024.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kroening by further providing a plurality of straps as disclosed by York in order to facilitate handling and storage when not in use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022.  The examiner can normally be reached on 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/BRYAN A EVANS/Primary Examiner, Art Unit 3618